Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants supplemental response and Declaration under rule 1.132, which were filed on 11/17/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Currently, claims 1, 2, 5, 15, 16, 21, 24, 30, 37, 66, and newly added claim 70 are subject to examination with only condition (1) of claims 1 and 66 being subject to examination.  Based on Applicants original species election of condition (1) of independent claims 1 and 66, newly added claims 68 and 69 are withdrawn from consideration as they further limit a non-elected species.  
Applicants traverse the prior art rejection to Inoue et al. (US 2006/0159955), arguing that one of ordinary skill in the art would not have selected a secondary emitter having a maximum emission wavelength within the 750-2500 nm range of claims 1 and 66, arguing that the disclosure of Inoue et al. is too broad and general.  However, this argument is not found to be persuasive.  The iridium complexes taught by Inoue et al. are red emitters and have a maximum wavelength of emission within the ≥600 nm-750 nm range as claimed by Applicants (see figures 11 and 12).  Moreover, Inoue et al. explicitly teaches that such red phosphorescent complexes can serve as photosensitizers for longer emitting materials, specifically red to infrared emitting materials, which include florescent emitting materials (paragraph 0102-0106).  Further, a host material (the substance used for dispersing the organometallic complex and the fluorescent emitter), which includes the same host materials as embodiment 3 of Inoue et al, is taught to be added.  One of ordinary skill in the art understands that an infrared emitter would necessarily include an emitter having a maximum emission wavelength of greater than 750 nm as required by Applicants claimed invention.  By definition, infrared wavelength emission is the band or radiation in the electromagnetic radiation spectrum which emits light above red visible light, which is known to range from around 600 to around 750 nm.  Therefore, it is prima facie obvious to one of ordinary skill in the art to have selected a NIR emitter or an IR emitter which satisfies the emission properties as claimed.  Last, Applicants allegation of unexpected results is not found to be persuasive given the teachings in the prior art.  Specifically, Yoo et al. (US 2018/0261791) demonstrates that the use of a phosphorescent photosensitizer having a maximum emission wavelength between 580-750 nm (paragraph 0142) and a luminescent dopant having a higher maximum emission wavelength between 680-1500 nm (paragraph 0148) increases the overall efficiency of a device (see Table 1).  Additionally, Yang et al. (J. Appl. Phys. 2009, 106, 044509, cited on Applicants information disclosure statement, filed on 6/3/22) teaches that the overall efficiencies are increased by a factor of two to three, when employing a phosphorescent sensitizer with a fluorescent emitter of higher emission wavelength (conclusions section of Yang et al.).  Yang et al. might actually represent the closest prior art teaching despite not being relied upon in any prior art rejections since the primary phosphorescent emitter (phosphorescent sensitizer of Yang et al.) has a maximum emission wavelength of less than 600 nm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 15, 16, 21, 24, 30, 37, 66, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2006/0159955).
Claim 1: Inoue et al. is drawn to organic metal complexes and light-emitting devices comprising the same.  The iridium metal complexes taught by Inoue et al. are red emitting complexes and figures 10 and 11 show that iridium complexes which fall under the scope of Inoue et al. have a maximum emission wavelength which satisfies the emission wavelength range of the primary phosphorescent emitter.  Embodiment Mode 5 of Inoue et al. is drawn to a light emitting element in which the red-emitting iridium complexes are employed as sensitizing materials for a fluorescent compound which produces light emission of a longer wavelength than the organometallic complex (paragraphs 0101-0102).  Additionally, in this embodiment, the light emitting layer is comprised of a host material which is preferably one which has a larger energy gap than the organometallic complex in which both the organometallic complex and the fluorescent compound are dispersed therein (paragraph 0104).  The fluorescent compound is taught as being a compound which has red to infrared light emission (paragraph 0105).  Additionally, Inoue et al. teaches that the first electrode 181 functions as the anode and the second electrode functions as the cathode (paragraph 0103).  Given the teachings in paragraphs 0101-0105, it would have been obvious to one having ordinary skill in the art to prepare an organic light-emitting device comprising an anode, a cathode, and an emission layer, wherein the emission layer is comprised of a host material, a phosphorescent emitter, and a fluorescent compound.  Employment of a fluorescent compound which has infrared emission satisfies the condition that the peak emission wavelength of the fluorescent compound (secondary emitter) is greater than or equal to 750 nm as required by claim 1.  Last, the teaching that the host material has a larger bandgap than the organometallic complex renders obvious to one having ordinary skill in the art that the host material should have a lowest excited state triplet energy (T1) that is at least 0.1 eV higher than the primary phosphorescent emitter, thereby satisfying claim 1.1  Condition (1) of claim 1 is described in Applicants specification as an embodiment where the primary phosphorescent emitter acts as a sensitizer to the secondary NIR emitter (paragraph 0016 of Applicants pre-grant publication US 2019/0140194).  This is the same type of embodiment as taught by Inoue et al. in paragraphs 0101-0105).  
Applicants specification teaches that the minimization of Dexter energy transfer can be achieved by (A) physically isolating the primary and secondary emitters by employing said emitters in separate layers (which is embodiment (2) of Applicants claimed invention), (B) employing dopant percentages so as to statistically minimize the probability of the primary and secondary emitters being within the Dexter energy transfer radius, and (C) by introducing non-conjugated steric bulk to one of both of the emitters to prevent the emitters from being within the Dexter energy transfer radius (paragraph 0073 of Applicants specification).  By following embodiment 5 of Inoue et al., one having ordinary skill in the art would understand that the amount of sensitizer and dopant would be much lower than the amount of host material so as to minimize quenching.  Inoue et al. employs a 2.5% doping concentration of the iridium complex in the light-emitting devices.  By employing a small amount of dopant and sensitizer, which follows strategy (B) of Applicants specification, Dexter energy transfer mechanisms can be minimized thereby satisfying the last limitation of claim 1. 
Claim 2: In the embodiment taught by Inoue et al. in paragraphs 0101-0105, there is only one emission layer comprising the secondary emitter, thereby satisfying claim 2.
Claim 5: Inoue et al. teaches in paragraph 0105 that the fluorescent compound employed in embodiment mode 5 is one having red to infrared light emission.  One of ordinary skill in the art understands that any fluorophore exhibiting primary emission in this region may be employed.  Red to infrared light emission corresponds to fluorophores which has a maximum emission at wavelengths greater than or equal to 600 nm.  Near infrared fluorophores and infrared fluorophores include those having an emission maximum of greater than or equal to 750 nm.  By incorporating a red phosphorescent iridium complex of general formulae (1), (2) and (10) as the sensitizer and a NIR fluorophore which emits light close to red (which includes emission wavelengths of approximately 750-800 nm), the condition that the difference between the maximum emission wavelength of the primary phosphorescent emitter and the fluorescent emitter is 200 nm or less as required by claim 5.
Claims 15 and 16: Based on the teachings of Inoue et al. in paragraphs 0101-0105, one having ordinary skill in the art would understand that a light-emitting layer comprising a host material, a phosphorescent sensitizer of formulae (1), (2), or (10), and a NIR or infrared fluorophore would be prepared such that both the sensitizer and fluorophore are present at doping concentrations, which are known to preferably be a small amount (less than or equal to 10%).  Additionally, there is nothing taught by Inoue et al. which requires that each dopant material be present in the same amount.  As such, one of ordinary skill in the art would understand that varying amounts of each dopant can be employed, thereby satisfying claims 15 and 16.  Moreover, Inoue et al. exemplifies a doping concentration of 2.5 wt% (paragraph 0181), which suggests to one having ordinary skill in the art that the concentration of a NIR or IR fluorophore would also be within such a low doping concentration.  
Claims 21 and 70: Applicants specification teaches that when the phosphorescent emitter and fluorescent emitter are in the same layer, variable r, which is the taught as being the donor-acceptor radius, can be controlled by adjusting the concentration of the two dopants present in the host matrix material.  Applicants specification teaches that providing both dopants in amounts of less than 10% is a means to keep variable r greater than 8 Å.  Inoue et al. teaches that both the phosphorescent iridium complex and the fluorescent emitter should be present as dopants in a host matrix (paragraphs 0101-0105).  One having ordinary skill in the art would understand that the amounts of each of these dopants would be kept below 10 wt%.  Doping levels at or less than 10 wt% is a customary amount in light-emitting host-guest layers.  As such, by keeping the amount of co-dopants at or less than 10 wt%, it would be expected that the average intermolecular distance between the primary phosphorescent emitter and the secondary emitter would be greater than or equal to 8 Å, thereby satisfying claims 21 and 70.  
Claims 24, 30 and 37: The organometallic complexes taught by Inoue et al. which serve as the phosphorescent sensitizers satisfy all of the structural limitations of claims 24, 30, and 37.  Specifically, iridium complex (10) of Inoue et al. is of the formula Ir(LA)3 which satisfies the limitations of claims 24 and 30, and the ligand of complex (10) satisfies the 9th ligand shown in claim 37.  Because the compounds taught by Inoue et al. satisfy all of the structural limitations of claims 24, 30 and 37.
Claim 66: The rejection of claim 1 above is wholly incorporated into the rejection of claim 66.  The preparation of a consumer product which is comprised of a light-emitting device which satisfies embodiment 5 of Inoue et al. would have been obvious to one having ordinary skill in the art.  This can be seen in figures 10A-10C, which are drawn to consumer products satisfying claim 66.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.  Adachi et al. (Adv. Mater. 2017, 29, 1604265, first published 11/18/16) teaches OLEDs which employ TADF sensitizers (instead of Applicants claimed phosphorescent photosensitizers (primary phosphorescent emitter) and phosphorescent emitter.  Yoo et al. (US 2018/0261791) employs a phosphorescent sensitizer (primary phosphorescent emitter) and a lanthanide based NIR emitter.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, it is known by one of ordinary skill in the art that when the triplet energy level of the host material is less than the organometallic dopant, emission quenching of the phosphorescent dopant is observed.